Case 1:20-cv-00392-PAB-NRN Document 49-1 Filed 05/26/20 USDC Colorado Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-00392-PAB-NRN

   A.K., a minor by and through KELLEY MOYER,

           Plaintiff,

   v.

   CHERRY CREEK SCHOOL DISTRICT NO. 5,
   BOARD OF EDUCATION FOR THE CHERRY CREEK SCHOOL DISTRICT,
   SCOTT SIEGFRIED, in his official capacity as Superintendent of Cherry Creek School District,
   and
   CAROLL DURAN, in her official capacity as Principal of Endeavor Academy,

         Defendants.
   ______________________________________________________________________________

                         [PROPOSED] PROTECTIVE ORDER
   ______________________________________________________________________________

           Defendants and Plaintiff, having shown good cause in support of the entry of this

   Protective Order to protect dissemination of the confidential information set forth herein, and

   recognizing the parties to this case have stipulated hereto, IT IS ORDERED:

           1.      This Protective Order shall apply to all documents, materials, and information,

   including without limitation, documents produced, answers to interrogatories, responses to

   requests for admission, deposition testimony and other information disclosed pursuant to

   disclosures or discovery under the Federal Rules of Civil Procedure which have been marked as

   “CONFIDENTIAL” in accordance with this Protective Order.

           2.      As used in this Protective Order, “document” is defined as provided in Fed. R.

   Civ. P. 34(a). A draft or non-identical copy is a separate document within the meaning of this

   term.



                                                                                           Exhibit A
Case 1:20-cv-00392-PAB-NRN Document 49-1 Filed 05/26/20 USDC Colorado Page 2 of 5




           3.      Information designated by a party as “CONFIDENTIAL” shall be information

   that is confidential pursuant to federal or state law, or which implicates common law privacy

   interests of current and former Cherry Creek School District No. 5 (“District”) students, and may

   include, without limitation, student records, and personal information related to such individuals,

   e.g. financial and medical records (“Confidential Information”). See, e.g., 22 U.S.C. § 1232g

   and 34 C.F.R. § 99.3 (Family Educational Rights and Privacy Act (FERPA)) (prohibiting an

   educational institution from disclosing personally identifiable information regarding students).

   Neither party shall designate as CONFIDENTIAL documents which are public record, nor is

   either party permitted to designate as CONFIDENTIAL documents which do not implicate the

   interests sought to be protected herein. Wholesale designation of all documents as

   CONFIDENTIAL is not permitted.

           4.      A party may designate any document or information, including any portion of a

   document, any interrogatory response, other discovery response, and/or transcript of a

   deposition, as CONFIDENTIAL that constitutes or contains information that is entitled to

   protection under this Protective Order.

           5.      Confidential Information shall not be disclosed or used for any purpose except the

   preparation and trial of this case.

           6.      Confidential Information shall not, without the consent of the party producing it

   or further order of the Court, be disclosed except that such information may be disclosed to:

                   a.      Attorneys actively working on this case;




                                                    2
                                                                                            Exhibit A
Case 1:20-cv-00392-PAB-NRN Document 49-1 Filed 05/26/20 USDC Colorado Page 3 of 5




                  b.      Persons regularly employed or associated with the attorneys actively

                          working on the case whose assistance is required by said attorneys in the

                          preparation for trial, or at trial, or at other proceedings in this case;

                  c.      The parties, including designated representatives for the parties;

                  d.      Expert witnesses and consultants retained in connection with this

                          proceeding, to the extent such disclosure is necessary for preparation, trial

                          or other proceedings in this case;

                  e.      The Court and its employees (“Court Personnel”);

                  f.      Stenographic reporters who are engaged in proceedings necessarily

                          incident to the conduct of this action;

                  g.      Deponents or witnesses and their translators, to the extent the latter is

                          used; and,

                  h.      Other persons by written agreement of the parties.

          7.      Prior to disclosing any Confidential Information to any person listed above (other

   than counsel, persons employed by counsel, Court Personnel, and stenographic reporters),

   counsel shall provide such person with a copy of this Protective Order and obtain from such

   person the verbal acknowledgement stating that he or she has read this Protective Order and

   agrees to be bound by its provisions.

          8.      Documents are designated as CONFIDENTIAL by placing or affixing on them (in

   a manner that will not interfere with their legibility) the following or other appropriate notice:

   “CONFIDENTIAL”. Before designating a document as CONFIDENTIAL, the designating party

   must review the document and have a good faith belief basis for doing so.



                                                      3
                                                                                                Exhibit A
Case 1:20-cv-00392-PAB-NRN Document 49-1 Filed 05/26/20 USDC Colorado Page 4 of 5




          9.      Clawback Agreement: The parties agree that they will hereafter take reasonable

   steps to protect against inadvertent disclosure of materials protected by the work product

   doctrine and attorney-client privilege recognized by the federal courts (“Protected Materials”).

   The parties also agree that the inadvertent disclosure of Protected Materials shall not constitute a

   waiver of the attorney work product doctrine or attorney-client privilege. Any party that

   discovers it has sent or received Protected Materials shall immediately notify the opposing party

   so that appropriate steps to return or destroy the Protected Materials may be taken. By operation

   of the parties’ agreement, the parties are specifically afforded the protections of FRE 502(d) and

   (e). This Clawback Agreement supplements, and does not supersede, any protections already

   afforded by FRE 502 or FRCP 26(b)(5)(B).

          10.     Whenever a deposition involves the disclosure of Confidential Information, the

   deposition or portions thereof shall, at the election of counsel, be designated as

   CONFIDENTIAL and shall be subject to the provisions of this Protective Order. Such

   designation shall be made on the record during the deposition whenever possible, but a party

   may designate portions of depositions as CONFIDENTIAL after transcription, provided written

   notice of the designation is promptly given to all counsel of record within thirty (30) days after

   notice by the court reporter of the completion of the transcript.

          11.     A party may object to the designation of particular Confidential Information by

   giving written notice to the party designating the disputed information. The written notice shall

   identify the information to which the objection is made. If the parties cannot resolve the

   objection, the non-designating party shall treat the document as confidential and file the

   document pursuant to D.C.COLO.LCivR 7.2(e) as restricted. It shall be the obligation of the



                                                     4
                                                                                            Exhibit A
Case 1:20-cv-00392-PAB-NRN Document 49-1 Filed 05/26/20 USDC Colorado Page 5 of 5




   party designating the information as CONFIDENTIAL to file an appropriate motion requesting

   that the Court determine whether the disputed information should be subject to the terms of this

   Protective Order and remain restricted. The disputed information shall be treated as

   CONFIDENTIAL under the terms of this Protective Order until the Court rules on the motion. If

   the designating party fails to file such a motion within the prescribed time, the disputed

   information shall lose its designation as CONFIDENTIAL and shall not thereafter be treated as

   CONFIDENTIAL in accordance with this Protective Order. In connection with a motion filed

   under this provision, the party designating the information as CONFIDENTIAL shall bear the

   burden of establishing that good cause exists for the disputed information to be treated as

   CONFIDENTIAL.

          12.     At the conclusion of this case, unless other arrangements are agreed upon, each

   document and all copies thereof which have been designated as CONFIDENTIAL shall be

   returned to the party that designated as CONFIDENTIAL or the parties may elect to destroy

   CONFIDENTIAL documents. Where the parties agree to destroy CONFIDENTIAL documents,

   the destroying party shall provide all parties with an affidavit confirming destruction.

          13.     The Court may modify this Protective Order at any time for good cause shown

   following notice to all parties and an opportunity for them to be heard.

          IT IS SO ORDERED.
          DATED this _____ day of _____, 2020
                                         ____________________________




                                                    5
                                                                                              Exhibit A
